Omagine, Inc. 350 Fifth Avenue, Suite 1103 New York, New York 10118 August 22, 2011 VIA EDGAR Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3561 Att: Mr. David Link, Esq. Assistant Director Re: Omagine, Inc. (the “Company”) Form S-1 File No. 333-175168 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Omagine, Inc. (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4:30 p.m., Eastern Time, on August 24, 2011, or as soon thereafter as possible. The Company hereby acknowledges the following: ● that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Omagine, Inc. By: /s/Frank J. Drohan Frank J. Drohan President
